Memorandum. The order of the Appellate Division should be reversed. In People v Brown (40 NY2d 381), this court interpreted recent rulings of the United States Supreme Court as precluding appeal by the People "from an adverse trial ruling whenever such appeal if resolved favorably for the People might require the defendant to stand retrial—or even if it would then be necessary for the trial court 'to make supplemental findings’ ”. Since, in this case, correction of any error committed by the trial court would lead to a second *946trial, as indeed the Appellate Division ordered, the taking of the appeal by the People to the Appellate Division violated the double jeopardy principles considered in Brown. Because the People were constitutionally precluded from appealing to the Appellate Division, the Appellate Division should have dismissed their appeal.
Accordingly, the order appealed from should be reversed and the case remitted to the Appellate Division, with directions that the appeal to that court be dismissed. (People v Baker, 39 NY2d 923, cert den 429 US 868.)
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Order reversed, etc.